Exhibit Onvia, Inc. 2009 Management Incentive Plan Participants Senior VP Products, Technology & Information Chief Financial Officer Chief Solutions Officer General Counsel Senior VP Sales(also participates in Sales Incentive Plan) Executive VP Corporate Sales (also participates in Sales Incentive Plan) Objectives ·Achieve corporate performance that most reflect stockholder interests ·Drive and reward unified performance across executive team ·Focus on building trend for long-term, profitable growth Key Achievement Measures Achievement of Board defined goals around Bookings from subscription sales, Net Income, and Cash Flow Overachievement An additional pool of 5% of Bookings above target will be accrued and distributed to one or more participants based on recommendation of CEO and approved by the Compensation Committee within its sole discretion. Bonus Target ·Sr. VP Products, Technology & Information33% of Base Salary ·Chief Financial Officer33% of Base Salary ·Chief Solutions Officer33% of Base Salary ·General Counsel11% of Base Salary ·Sr. VP Sales$25,000 ·Exec. VP Bus. Dev.$25,000 Terms of Funding and Payment ·Bonus pool is funded upon achievement of all three achievement measures ·For Sr. VP Products, Technology & Information, 100% of the Bonus Target will be paid upon achievement of all three achievement measures described above ·For all participants other than the Sr. VP Products, Technology & Information, 50% of the Bonus Target will be paid upon achievement of all three achievement measures described above and the remaining 50% will be paid upon achievement of individual performance goals ·Bonus pool to be funded and targets paid upon certification of measures achieved by the Compensation Committee
